                                                                             USDC SDNY
                                                                             DOCUMENT
                                                                             ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                 DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                                             5/7/2021
                                                                             DATE FILED: ______________
------------------------------------------------------------------------X
DENISE DEJESUS,                                                         :
                                                                        :
                                    Plaintiff,                          :   ORDER
                                                                        :
                  -v-                                                   :   19-CV-7914 (JLC)
                                                                        :
CYNTHIA KANE and MINNEH MARY KANE,                                      :
                                                                        :
                                    Defendants.                         :
------------------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The Court held a settlement conference in this case on April 12, 2021. The

conference had to be adjourned because defendants did not have someone

participating who had authority to settle the case. In scheduling a continuation of

the settlement conference for May 10, the Court issued an order providing

explicitly:

         As is required in the Court's Acknowledgement Form, the person
        attending the conference is the person with ultimate responsibility for
        determining the settlement amount: that is, the person responsible for
        giving settlement authority, not someone who has received authority
        from another person. In addition, in this case since there is an
        insurance carrier with authority over settlement, a representative
        from such carrier with complete responsibility over settlement must be
        present by telephone for the duration of the conference. As counsel
        was informed at today's conference, failure to comply with this
        requirement will result in sanctions.

Dkt. No. 52.

        Today, on the eve of the settlement conference, counsel for defendants has

written to the Court and advised that, despite the Court’s directive that a

representative from Geico, defendants’ insurance company, with sufficient authority


                                                        1
to settle case, appear at the conference, defendants “are unable to guarantee the

presence at the conference of such an individual and request the conference be

cancelled.” Dkt. No. 54.

      The request to cancel the conference is DENIED. The parties have been on

notice for a month of this conference. Defendants’ eleventh-hour request for a

cancellation is thus untimely. Additionally, defendants seem to suggest that they

have a choice whether to comply with the Court’s directive. They do not have such a

choice. The Court has ordered that someone with complete settlement authority

from Geico attend the conference. As previously indicated, failure to comply with

that requirement will result in sanctions. See, e.g., Grenion v. Farmers Ins.

Exch., No. CV-12-3219 (JS) (GRB), 2014 WL 1284635, at *5 (E.D.N.Y. Mar. 14,

2014) (sanctioning defendant for failing to produce “a representative of the insurer

authorized to negotiate, and who has full authority to settle the matter”).

      Accordingly, the conference will proceed. Moreover, counsel should be aware

that the conference was rescheduled to begin at 10:30 a.m. See Dkt. No. 51. The

parties should therefore call the Court at that time at (877-873-8017 – access code:

5277586).

      SO ORDERED.

Dated: May 7, 2021
       New York, New York




                                          2
